
	
		I
		111th CONGRESS
		2d Session
		H. R. 5909
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To amend the Federal Fire Prevention and Control Act of
		  1974 to authorize the Administrator of the United States Fire Administration to
		  provide assistance to firefighting task forces, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Firefighters Special Operation Task
			 Force Act.
		2.Grants for
			 firefighting task forcesThe
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) is
			 amended by adding at the end the following new section:
			
				38.Assistance for
				firefighting task forces
					(a)DefinitionsIn
				this section:
						(1)Critical
				infrastructureThe term critical infrastructure
				has the meaning given that term in section 1016(e) of the Critical
				Infrastructures Protection Act of 2001 (42 U.S.C. 5195c(e)).
						(2)Firefighting
				personnelThe term firefighting personnel has the
				meaning given that term in section 33(a).
						(3)Incident
				responseThe term incident response means a
				response by a task force or task force unit to—
							(A)a terrorist
				attack, including such an attack that utilizes a weapon of mass
				destruction;
							(B)a release of a
				hazardous material;
							(C)a natural
				disaster; or
							(D)any other
				emergency for which a response by a fire service is appropriate.
							(4)MemberThe
				term member, with respect to a task force, means a fire service
				that is a party to the cooperative agreement establishing the task
				force.
						(5)Task
				forceThe term task force means 2 or more fire
				services that collectively consist of at least 50 firefighting personnel,
				operating pursuant to a cooperative agreement for the purpose of coordinating
				incident response among such fire services.
						(b)Grant
				authorityThe Administrator may award not more than 100 grants
				for task forces each fiscal year for the purposes described in subsection
				(c).
					(c)PurposesA
				grant awarded under this section shall be used—
						(1)to provide salary
				and benefits to hire firefighting personnel or rehire firefighting personnel
				who have been laid off to provide services to the task force, including salary
				and benefits;
						(2)to pay expenses
				related to the participation of firefighting personnel in appropriate training
				courses;
						(3)to provide
				training related to incident response to firefighting personnel;
						(4)to obtain
				appropriate equipment, including firefighting vehicles or support systems for
				members of the task force;
						(5)to improve the
				ability of a member of a task force to communicate with a local police
				department or hospital, or with any other appropriate governmental or private
				sector entity; and
						(6)to ensure the
				compatibility and interoperability of training and equipment with those
				obtained by other task forces.
						(d)Application
				guidanceThe Administrator shall make available to potential
				applicants for assistance under this section a description of a model task
				force configuration, which shall include—
						(1)an administrative
				unit, consisting of 2 chief officers, 2 captains, and 2 lieutenants, to
				coordinate training programs, logistics, and maintenance of equipment, which
				shall operate at least 40 hours per week;
						(2)a command unit,
				consisting of 1 chief officer serving as the task force commander and 1
				firefighter serving as communications coordinator, which shall operate at all
				times;
						(3)at least 1
				hazardous materials company, consisting of 1 company officer and 5
				firefighters, which shall operate at all times;
						(4)at least 1 rescue
				company, consisting of 1 company officer and 5 firefighters, which shall
				operate at all times; and
						(5)6 squad companies,
				each consisting of 1 company officer and 5 firefighters, which shall operate at
				all times, and which may serve, as appropriate, as a hazardous materials
				company or rescue company as described in paragraphs (3) and (4).
						(e)Application
				requirementsEach task force desiring assistance under this
				section shall submit an application to the Administrator at such time, in such
				manner, and accompanied by such information as the Administrator may reasonably
				require. In order to qualify for a grant, an applicant’s proposal shall provide
				for—
						(1)prompt incident
				response;
						(2)a unified command
				system;
						(3)common training
				and equipment for task force members;
						(4)maximum coverage
				in the task force region, taking into account population, business centers,
				vital infrastructures, transportation corridors, and government centers;
				and
						(5)preservation
				during the life of the grant of the overall personnel level for each fire
				service, at least at the level in effect at the time the application was
				submitted.
						(f)Selection
				priorityIn selecting a task force to receive assistance under
				this section, the Administrator shall give priority to task forces that serve a
				geographic area that—
						(1)has a high
				population density; or
						(2)is located not
				more than 50 miles from—
							(A)a facility that
				produces nuclear power;
							(B)a large facility
				that produces, treats, or refines chemicals or petroleum products;
							(C)a business
				district of national significance; or
							(D)a location with
				one or more critical infrastructures.
							(g)Matching
				requirementThe Administrator may provide assistance to a Task
				Force under this section for a fiscal year only if the task force agrees to
				obtain from non-Federal sources for such fiscal year at least 55 percent of the
				costs of the task force. The non-Federal contributions may be in-kind
				contributions, including personnel, personnel overtime, vehicles, equipment,
				administrative costs, fuel, maintenance, contractor services, and rental
				space.
					(h)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Administrator to carry out this section such sums as may be necessary for each
				of the fiscal years 2011 through
				2019.
					.
		
